Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to amendment filed 7/06/2022, in which: 
 
Claims 1, 7, 14 were amended.
Claim 3 was cancelled.
No claims were cancelled.
Claim(s) 1-2, 4-20 is/are currently pending.
Claim(s) 1, 7, 13 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan Fu (US PG Pub No. 20110161403; Published: 06/30/2011)(hereinafter: Fu) in view of Andrew Grieve et al (US PG Pub No. 2015/0193397; Published: 07/09/2015)(hereinafter: Grieve). 

Claim 1:
As per independent claim 1, Fu discloses a method comprising one or more processing devices performing operations comprising: 
sending, to an online system, a request to store data in a service worker code, the request comprising the data to be stored [[0024] user device sends a request to server via a communication network, the request for web content code that includes service worker code (a script), the script including data to be stored (storing web session information and providing client-side persistence)].
storing the service worker code that is embedded with the data and that is received from the online system [[0022, 0025] embedded code is received from server and stored locally at the client] 
receiving a request for a particular data associated with a web page [[0035-0036] the client makes a request for a particular web page]
updating the web page based on the retrieved particular data [[0037] web content updated with session variables retrieved from local cache].
Fu discloses storing the service code that is embedded with the data and parsing the source code (0035-0037). Fu failed to specifically disclose wherein the data is embedded in a portion of a source code of the service worker code and the portion of the source code is independent of functions of the service worker code
parsing the portion of the source code of service worker code that is independent of the functions of the service worker code to retrieve the requested particular data in response to the request for the particular data.
 Grieve, in the same field of embedding source code independent of the functions of code discloses wherein the data is embedded in a portion of a source code of the service worker code and the portion of the source code is independent of functions of the service worker code [[0015] the system 100 embeds non-essential code in a portion of the code of a resource that is not initially parsed, for example a portion that is typically reserved for comments (e.g., by “commenting out” the non-essential code). During the initial load of a web application]
parsing the portion of the source code of service worker code that is independent of the functions of the service worker code to retrieve the requested particular data in response to the request for the particular data [[0035] the markup language code 119 may be parsed to identify the non-essential code and the corresponding events that cause the non-essential code to be called, and event handlers may be registered to extract the non-essential code from the comments and evaluate the non-essential code upon the occurrence of the event, [0036-0038] function associated with the non-essential code performed].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scripting code of Fu to embed data in a portion of a source code of the service worker code and the portion of the source code is independent of functions of the service worker code and parse the portion of the source code of service worker code that is independent of the functions of the service worker code to retrieve the requested particular data in response to the request for the particular data as disclosed by Grieve. The motivation for doing so would have been to reduce page startup time while improving user-page interaction (0003).

Claim 2:
As per claim 2, which depends on claim 1, Fu and Grieve disclose wherein the requested particular data is stored as a global value or a constant value in a source code of the service worker code. Fu, [[0020] The data stored or cached at the user device is generally referred to as client-side persistent data, [0024] The cached session variables can then be retrieved from the local cache and used to provide client-side persistency on future requests for the same web content and/or session].

Claim 4:
As per claim 4, which depends on claim 1, Fu and Grieve disclose further comprising: determining that the service worker code does not contain the requested particular data; and sending, to an online system, a request for the particular data [[0025, 0034-0037] a determination is made to see if the request is the first request for the particular data. If it is the first request, the scripting file is requested from the server].

Claim 5:
As per claim 5, which depends on claim 1, Fu and Grieve disclose wherein the service worker code was previously installed on a client device comprising the one or more processing devices prior to sending the request to store data, and wherein storing the service worker code comprises replacing the previously installed service worker code with the service worker code embedded with the data. Fu, [[0025] the refresh enables the clearing of the initial scripting file provided in the web content so that the client-side caching module can cache an updated version of the scripting file (e.g., a version of the scripting file modified to contain session configuration variables)].

Claim 6:
As per claim 6, which depends on claim 1, Fu and Grieve disclose wherein the particular data associated with the web page comprises one or more of: data specific to a client device presenting the web page; data associated with a user of the client device operating the web page; or data contained in the web page. Fu, [[0036] The configuration information may include user identification and authentication information, UE specification, the requested website address, any regulations that may affect the user access to the content of the requested website, etc.].

Claim 7:
As per independent claim 7,  Fu discloses a non-transitory, computer-readable storage medium having program code that is executable by a processor device to cause a computing device to perform operations, the operations comprising: 
receiving, from a client device, a request to store data in a service worker code, the request comprising the data to be stored[[0024] user device sends a request to server via a communication network, the request for web content code that includes service worker code (a script), the script including data to be stored (storing web session information and providing client-side persistence)]. 
transmitting the modified service worker code to the client device in response to the request to store data [[0025] the scripting file is transmitted to the user device].
Fu discloses storing the service code that is embedded with the data and parsing the source code (0035-0037). Fu failed to specifically disclose modifying a portion of a source code of a particular service worker code to include the data to be stored, wherein the portion of the source code is independent of the functions of the service worker code.
 Grieve, in the same field of embedding source code independent of the functions of code discloses modifying a portion of a source code of a particular service worker code to include the data to be stored, wherein the portion of the source code is independent of the functions of the service worker code [[0015] the system 100 embeds non-essential code in a portion of the code of a resource that is not initially parsed, for example a portion that is typically reserved for comments (e.g., by “commenting out” the non-essential code). During the initial load of a web application [0035] the markup language code 119 may be parsed to identify the non-essential code and the corresponding events that cause the non-essential code to be called, and event handlers may be registered to extract the non-essential code from the comments and evaluate the non-essential code upon the occurrence of the event, [0036-0038] function associated with the non-essential code performed].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a portion of a source code of a particular service worker code to include the data to be stored, wherein the portion of the source code is independent of the functions of the service worker code as disclosed by Grieve. The motivation for doing so would have been to reduce page startup time while improving user-page interaction (0003).



Claim 8:
As per claim 8, which depends on claim 7, Fu and Grieve disclose wherein modifying the source code of the particular service worker code comprises adding the data to be stored as a global value or a constant value in the source code. Fu, [[0020] The data stored or cached at the user device is generally referred to as client-side persistent data, [0024] The cached session variables can then be retrieved from the local cache and used to provide client-side persistency on future requests for the same web content and/or session].

Claim 10:
As per claim 10, which depends on claim 7, Fu and Grieve disclose wherein the particular service worker code has been installed on the client device and wherein the request to store data further comprises an identifier of the particular service worker code. Fu [[0025] the refresh enables the clearing of the initial scripting file provided in the web content so that the client-side caching module  can cache an updated version of the scripting file (e.g., a version of the scripting file modified to contain session configuration variables), scripting file is referenced in the requested web content, thus identified].

Claim 11:
As per claim 11, which depends on claim 10, Fu and Grieve disclose wherein the particular service worker code was sent to and installed on the client device prior to receiving the request to store data, and wherein the installed particular service worker code is replaced with the modified service worker code. Fu, [[0025] the refresh enables the clearing of the initial scripting file provided in the web content so that the client-side caching module  can cache an updated version of the scripting file (e.g., a version of the scripting file modified to contain session configuration variables)]. If the particular script is being refreshed, it follows that it was previously installed in the client. The refreshed version of the scripting file is a modified version.

Claim 12:
As per claim 12, which depends on claim 7, Fu and Grieve disclose wherein the request to store data further comprises a request for a new service worker code that has not been installed on the client device, and wherein the particular service worker code comprises the new service worker code. Fu, [[0025, 0034-0037] a determination is made to see if the request is the first request for the particular data. If it is the first request, the scripting file is requested from the server. [0024] user device sends a request to server via a communication network, the request for web content code that includes service worker code (a script), the script including data to be stored (storing web session information and providing client-side persistence)].]

Claim 13:
As per claim 13, which depends on claim 7, Fu and Grieve disclose wherein the data to be stored comprises one or more of: data specific to the client device; data associated with a user of the client device; or data contained in a web page provided to the client device. Fu, [[0036] The configuration information may include user identification and authentication information, UE specification, the requested website address, any regulations that may affect the user access to the content of the requested website, etc.].

Claim 14:
	As per independent claim 14, it recites a system comprising a processor and the non-transitory computer readable medium of claim 7, therefore it is rejected under the same rationale as claim 7 above.

Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 8 above.

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 10 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 11 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 12 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 13 above.


Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu and Grieve in view of Belligundu Meera et al (US PG Pub. No. 20050160104; Published 07/21/2005)(hereinafter: Meera).

Claim 9:
As per claim 9, which depends on claim 7, Fu and Grieve disclose further comprises modifying a version of the particular service worker code and transmitting the version along with the modified service worker code to the client device, wherein the client device is configured to install the particular service worker code based on the version. Fu, [[0025] the refresh enables the clearing of the initial scripting file provided in the web content so that the client-side caching module  can cache an updated version of the scripting file (e.g., a version of the scripting file modified to contain session configuration variables)]. 
However, Fu and Grieve failed to specifically, modifying a version number, transmitting the version number along with the modified code and installing the service worker code based on the version number.
Meera, in the same field of web scripts discloses this limitation in that [[0149] Each form or script is identified with a version number that is automatically incremented whenever the form or script is updated in the database 112. The form and script version numbers are used by the system to implement client-side caching services. For example, when an application user first logs in, the system downloads a list of forms and scripts along with their current version numbers. Whenever the user needs to access a form or script, the system first looks to its cache and compares the version in the cache with the version list downloaded during login and downloads the current form or script anew if needed].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service worker refresh method of Fu to modify a version number, transmit the version number along with the modified code and installing the service worker code based on the version number as disclosed by Meera. The motivation for doing so would have been to guarantee data integrity by having always the latest version of the script at the client.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 9 above.

Response to Arguments/Remarks

Applicant’s arguments, see pages 7-8, filed 7/06/2022, with respect to rejections under 35 USC 102 have been fully considered and are persuasive. Applicant arguments are directed towards the newly added limitations, which changed the scope of the claimed invention. Therefore, Applicant arguments are now moot in view of new grounds of rejection necessitated by amendment.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144